 1   RAMZY P. LADAH, ESQ.
     Nevada Bar No. 11405
 2   ADRIAN A. KARIMI, ESQ.
     Nevada Bar No. 13514
 3   LADAH LAW FIRM
     517 S. Third Street
 4   Las Vegas, NV 89101
     litigation@ladahlaw.com
 5   T: 702.252.0055
     Attorney for Plaintiff
 6   Kara Grandison

 7                             UNITED STATES DISTRICT COURT

 8                                      DISTRICT OF NEVADA

 9    KARA GRANDISON, an individual,
                                                       CASE NO. 2:19-cv-01880-APG-VCF
10                         Plaintiff,

11           vs.                                       STIPULATION AND ORDER TO
                                                       EXTEND PLAINTIFF'S DEADLINE TO
12    LECHELE CHILTON, an individual; GEICO            FILE HER RESPONSE TO
      CASUALTY COMPANY, a foreign                      DEFENDANTS' MOTION FOR
13    corporation; DOES I through XX, inclusive        PARTIAL SUMMARY JUDGEMENT
      and ROE CORPORATIONS I through XX,               AND TO EXTEND DEFENDANTS'
14    inclusive,                                       DEADLINE TO FILE A REPLY TO
                                                       PLAINTIFF'S RESPONSE TO
15                         Defendant.                  DEFENDANTS' MOTION TO DISMISS
                                                       PLAINTIFF'S COMPLAINT AGAINST
16                                                     LECHELE CHILTON

17

18          Plaintiff, KARA GRANDISON, by and through her counsel of record, Ramzy P. Ladah and
19
     Adrian A. Karimi of LADAH LAW FIRM, and Defendants GEICO ADVANTAGE INSURANCE
20
     COMPANY, erroneously sued as “GEICO CASUALTY COMPANY” (“GEICO”), and LECHELE
21
     CHILTON, by and through their attorneys of record, Thomas E. Winner and Caitlin J. Lorelli of
22

23   WINNER & SHERROD, hereby stipulate to an extension of time for Plaintiff to oppose

24   Defendants’ Motion for Partial Summary Judgment and/or or In the Alternative, Motion To

25   Bifurcate Extra-Contractual Causes of Action; and to an extension of time for Defendants to reply
26   to Plaintiff's Response to Defendants' Motion to Dismiss Plaintiff's Complaint Against LeChele
27
     Chilton in Accordance with FRCP 12(b)(6), on file herein. (ECF No. 12, 14 & 15).
28
                                                   1
 1                               REASONS FOR REQUESTED EXTENSION

 2          Defendant filed its Motion to Dismiss Plaintiff's Complaint Against Lechele Chilton in
 3
     Accordance with FRCP 12(b)(6) (ECF No. 12) on December 5, 2019, and Plaintiff’s Response
 4
     (ECF No. 15) was filed on December 18, 2019. A reply is due on or before Wednesday, December
 5
     25, 2019.
 6
            Defendant filed its Motion for Partial Summary Judgement and/or or In the Alternative,
 7

 8   Motion to Bifurcate Extra-Contractual Causes of Action (ECF No. 14) on December 6, 2019.

 9   Plaintiff's Response is due on or before Friday, December 27, 2019.
10          Due to introduction of new counsel, and the immediate Holidays, Plaintiff requested, and
11
     Defendant’s counsel kindly agreed, to extend the deadline for Plaintiff to respond to Defendant’s
12
     Motion for Partial Summary Judgement to January 8, 2020. The parties also stipulate that
13
     Defendant's Reply to their Motion for Summary Judgement be adjusted accordingly.
14

15          The parties further stipulate that the Defendant Reply to Plaintiff's Response to Defendant's

16   Motion to Dismiss Plaintiff's Complaint Against LeChele Chilton now be due on January 8, 2020.

17          The parties enter this stipulation in good faith, and not for reasons of delay or any other
18   untoward purpose.
19
        DATED this 5th day of December, 2019.           DATED this 5th day of December, 2019.
20

21    LADAH LAW FIRM                                    WINNER & SHERROD

22
      /s/: Ramzy Ladah, Esq.                            /s/: Caitlin Lorelli, Esq. _______
23    RAMZY P. LADAH                                    THOMAS E. WINNER
      Nevada Bar No. 11405                              Nevada Bar No. 5168
24    ADRIAN A. KARIMI                                  CAITLIN J. LORELLI
      Nevada Bar No. 13514                              Nevada Bar No. 14571
25    517 S. Third Street                               1117 South Rancho Drive
      Las Vegas, NV 89101                               Las Vegas, NV 89102
26    Attorneys for Plaintiff                           Attorneys for Defendants

27

28
                                                    2
 1                                                                      Grandison v. GEICO, et al.
                                                                         CASE NO. 2:19-cv-01880
 2
                                               ORDER
 3
     Pursuant to the Stipulation of the Parties, it is hereby ORDERED, ADJUDGED, AND
 4
     DECREED that Plaintiff’s Response to Defendants’ Motion for Partial Summary Judgment
 5

 6   and/or in the Alternative, Motion To Bifurcate Extra-Contractual Causes of Action, is due on or

 7   before January 8, 2020. It is further ORDERED, ADJUDGED, AND DECREED that
 8   Defendants’ Reply in support of their Motion to Dismiss LeChele Chilton is due on or before
 9
     January 8, 2020 and that Defendants’ Reply to their Motion for Partial Summary Judgement be
10
     adjusted accordingly in light of the new Response date above.
11
            IT IS SO ORDERED, this _______
                                   26th dayday of December,2019.
                                            of December,    2019.
12

13
                                                        _______________________________
14                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
